Citation Nr: 1727634	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-31 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from February 1996 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office. The Board previously remanded this case in March 2011 and March 2015.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left knee disability has been manifested by painful motion, extension to 0 degrees, and flexion to, at worst, 115 degrees.

2.  The Veteran has been consistently employed since October 2014 and throughout much of the appeal, and prior to that time his service-connected disabilities did not preclude him from obtaining and maintaining substantial gainful activity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the period on appeal, the Veteran's left knee disability is rated as 10 percent disabling  under Diagnostic Codes 5259-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The first code is rated on the basis of semilunar cartilage removal under Diagnostic Code 5259. 

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Related to Diagnostic Code 5260 is Diagnostic Code 5261 which addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 


Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, and 5262 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

By way of history, the Veteran was granted entitlement to service connection for a left knee disability in October 1998, and he was granted a 10 percent disability rating as of October 1, 1998.  The Veteran has carried a 10 percent disability rating since that time, except for a brief period of temporary total disability in February 2002 for a left knee arthroscopy.  The Veteran instituted the present claim in April 2006.  

The Veteran first underwent VA examination in connection with his present claim in June 2006.  He asserted at the time that his knee was achy and would give out on him, and that he had a lot of swelling and popping in the knee.  The Veteran reported that he was working at an assembly line job but that he had missed three days of work over six months because of knee pain.  On physical examination the Veteran had a range of motion in the left knee of zero to 125.  His Lachman and posterior drawer testing was normal, but he did have a positive grind and shrug test.  His McMurray test was positive but he had no effusion or joint line tenderness.  At the time of the examination the Veteran had x-rays of the knees that were normal and showed well-preserved joint spaces without osteophyte formations.  

In September 2006 the Veteran again underwent VA examination in connection with his claim, where he reported having continuous knee pain since service, and that the pain increased with bending and lifting.  He asserted that he was working in a factory but that he had two incapacitating episodes per month which caused him to require 24 hours of bed rest.  On physical examination the Veteran had a left knee range of motion of zero to 130 degrees and he was stable to varus and valgus stress.  The Veteran had negative Lachman and posterior drawer testing, but he had a positive patellar grind on the left side.  He exhibited positive medial and lateral joint line tenderness and mild knee effusion.  The Veteran had a positive McMurray testing on the lateral joint line but a negative pivot shift.  The Veteran was noted to be neurovascularly intact to superficial peroneal, deep peroneal and tibial nerve distributions.  The Veteran was diagnosed with patellofemoral osteoarthritis bilaterally which might have been a result of an osteochondral defect according to the VA examiner.  

The Veteran again underwent VA examination in connection with his claim in May 2011.  At the time he reported that he was using medication three times per day which was causing him fatigue.  The Veteran reported that the left leg was giving way and was unstable and stiff with weakness and incoordination.  Nonetheless, the VA examiner noted no episodes of dislocation or subluxation, or any locking episodes or effusions.  The Veteran asserted that he was unable to stand for more than a few minutes and that he was unable to walk more than a few yards.  On physical examination the Veteran had an antalgic gait, and his left knee flexion was zero to 115 degrees and his extension was normal to zero degrees.  The x-rays procured at the time of examination were normal but showed early degenerative arthritis.  

In June 2014 the Veteran had an MRI of the left knee that showed evidence of a prior lateral meniscus debridement but that his knee was otherwise intact.  More recently in December 2016 the Veteran again underwent VA examination in connection with his claim, and at the time he was diagnosed with a left knee meniscal tear and bilateral patellofemoral pain syndrome.  The Veteran reported having constant left knee pain and that his knee popped and grinded when he moved; he asserted that he could not squat or take the stairs because of pain.  On physical examination the Veteran's flexion was zero to 120 degrees and his extension was 120 to zero degrees.  The Veteran exhibited pain with flexion and weightbearing, and he had tenderness to the patella but no crepitus.  He had no change in range of motion on repetition, and he had full strength without atrophy in the knee.  The VA examiner observed that the Veteran had no ankylosis, subluxation, or lateral instability, and that his anterior, posterior, medial, and lateral instability testing was all normal.   

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted on the basis of semilunar cartilage removal or limitation of motion.  Preliminarily, the Board notes that 10 percent is the maximum disability rating for Diagnostic Code 5259 on the basis of semilunar cartilage removal.  As it pertains to a limitation of motion, throughout the period on appeal the record reflects that the Veteran had normal extension and flexion to at least 115 degrees.  Furthermore, throughout the period on appeal, the Veteran had no evidence of instability on physical examination.  His stability testing was consistently normal, despite his allegations that his knees would give out on him.  The Board notes that the Veteran is in receipt of a 10 percent disability rating mainly due to a painful range of motion.  Moreover, the Board concedes that the Veteran exhibited pain symptoms during his range of motion testing, but there is nothing to suggest that he has symptoms warranting a disability rating higher than 10 percent for this.  Accordingly, the Board finds that increased disability ratings are not warranted.  

In reaching this conclusion, the Board is cognizant of the holdings of the United States Court of Appeals for Veterans Claims that, to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.   
	
In this case, the Board finds the examinations of record adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  The Veteran's current rating for a left knee disability is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1, and his ranges of motion do not otherwise approach a compensable level.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

Neither the Veteran nor his representative has raised any issues pertaining to extraschedular consideration, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for: unspecified depressive disorder, rated as 50 percent disabling from May 10, 2007; patellofemoral pain, right knee,, rated as 10 percent disabling from April 21, 2006; residuals of a fracture of the left first toe, rated as noncompensable from October 1, 1998, and rated as 10 percent disabling from September 23, 2011; and residuals, status post-debridement of the lateral meniscus tear of the left knee, rated as 10 percent disabling from October 1, 1998, temporarily rated as 100 percent from February 26, 2002, and rated as 10 percent disabling from April 1, 2002.  His combined disability rating was noncompensable as of October 1, 1998; was temporarily 100 percent as of February 26, 2002; was 10 percent as of April 1, 2002; was 20 percent as of April 21, 2006; was 60 percent as of May 10, 2007; and has been 70 percent since September 23, 2011.  Given that the Veteran's service-connected unspecified depressive disorder and patellofemoral pain of the right knee both stem from his service-connected left knee disability to form a 60 percent disability rating as of May 10, 2007, the Board finds that the meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since that time.  

However, upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  First and foremost, the Board notes that the Veteran has been working and maintaining substantial gainful employment during much of the period on appeal.  

The Veteran asserted in his VA Form 21-8940 that he was unable to work because of his service-connected depression, left knee, and left toe.  The Veteran asserted that he became too disabled to work prior to 2006, but that his disabilities began affecting his full-time employment in September 2008.  However, the Veteran was working two part-time jobs simultaneously from approximately October 2010 to May 2012.  He asserted that he was working between 20 to 30 hours per week in each job.  The Veteran indicated in his VA Form 21-8940 that he applied for employment doing addiction counseling for another employer in July 2012, but it appears he was not hired.  The Veteran's former employer indicated in June 2014 that while working the Veteran had no disability that was apparent, and that he functioned as well as any other staff member.  He noted that the Veteran quit without notice in May 2012.  There was a notation that the Veteran left one of his part time positions to begin full time work; there is evidence that the Veteran served as a kitchen manager at ZA Pizza, Inc. in Indianapolis from June 2012 to September 2013.  His work duties included supervising the on duty staff and working on customer problem resolution.  The Veteran asserted that he left his position at ZA Pizza for "professional reasons".  

The Veteran began working with a VA vocational rehabilitation program in July 2014 and was hired to work in a law firm full time beginning in 2014.  He has been working there consistently since 2014.  

The Board notes that the Veteran has completed four years of higher education and obtained a degree in psychology in May 2011.  When the Veteran underwent his first vocational assessment in June 2008, he reported that he had prior work doing landscaping, working on an assembly line, unloading trucks, working at Subway, and working as an ice skating rink manager.  Overall, the Board notes that despite the Veteran's disabilities he has been working at the level of substantial gainful activity throughout the duration of the appeal.  

Assuming arguendo, there is no medical evidence that the Veteran is precluded from working due to his service-connected disabilities.  When the Veteran underwent VA examination in December 2016, the VA examiner noted that there was nothing to suggest that the Veteran was precluded from doing mild to moderate physical labor.  Although the Veteran's knee disability would preclude him from heavy labor to include standing long hours and heavy lifting with postural movements, there is nothing to suggest that he could not do other types of work.  When the Veteran underwent VA examination for his left toe, he reported having painful flare ups, but the VA examiner noted that this was a mild impairment.  There is no other medical evidence indicating that the Veteran is precluded from working.  Given the Veteran's work experience and his college degree, there is nothing to suggest he could not do sedentary work to accommodate for his knee disability.  The Veteran has submitted several statements describing his functional loss with standing work but even if the objective evidence corroborated these statements, the Board determines that he is capable of doing other kinds of work.  

Despite the Veteran's lay statements and submitted buddy statements describing his inability to work, the objective evidence does not suggest that he is precluded from working.  His consistent work experience, along with the lack of medical evidence suggesting that he can do some work, all support the finding that the Veteran is capable of performing substantial gainful activity.   Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  


ORDER

Entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


